873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gary WILLIAMS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3028.
United States Court of Appeals, Federal Circuit.
Feb. 2, 1989.

Before RICH, NIES and PAULINE NEWMAN, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.

ORDER

1
The United States Postal Service moves to dismiss for lack of jurisdiction.  Gary Williams has not filed a response.


2
The Merit Systems Protection Board issued its initial decision on August 17, 1988.  The decision states:  "This initial decision will become final on September 21, 1988, unless a petition for review is filed [with the Board] by that date or the Board reopens the case on its own motion."    The decision further advises:  "Judicial Review ... to be timely, your petition must be received by the court no later than 30 calendar days after the date this initial decision becomes final."


3
Because Williams did not petition the Board for review of the initial decision, the initial decision became final on September 21, 1988.  The 30-day filing time here ended on October 21, 1988.  Williams' petition was received four days later, on October 25, 1988.


4
The 30-day appeal time is statutory, mandatory, and jurisdictional.   Monzo v. Department of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984).  Hence, we have no jurisdiction over Williams' petition and it must be dismissed.


5
Accordingly,

IT IS ORDERED THAT:

6
The United States Postal Service's motion to dismiss is granted.